internal_revenue_service number release date index number ------------------------- ------------------------------------------------ ----------------------------------------- attn ---------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number refer reply to cc ita b01 plr-115383-17 date date taxpayer --------------------------------------------------- date1 date2 date3 date4 date5 date6 date7 a b c d e f g h i j k l m n o p q r s t --------------------------- --------------------------- --------------------------- -------------------- ------------------- ---------------------------- ---------------------------- ------------------------------ ------------- -------------------------------------------------------- -------------- ----------------- ----- ------------------- ---------------------------------------------------------------------- ---------------- ------------ -------------- -------------- ------------------------- ----------------------- ----------------------------- --------------------------------------- ------- ------- --------------- -------------------------- plr-115383-17 u v ----------------------- ------------------- dear --------------------- this letter responds to your letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 2011_18_irb_746 which includes attaching statements to taxpayer’s original consolidated federal_income_tax return for taxable_year ended date1 facts taxpayer is a d corporation taxpayer files its federal_income_tax returns on a calendar_year basis and uses an accrual_method as its overall_method_of_accounting c is a d corporation c files its federal_income_tax returns on a calendar_year basis and uses an accrual_method as its overall_method_of_accounting a a foreign_corporation is a b holding_company and is the ultimate parent of all of taxpayer’s operating subsidiaries through its subsidiaries a is a leader in global engineering design and consultancy taxpayer a wholly-owned subsidiary of a is a holding_company taxpayer is the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns that includes c c also an engineering and design consultancy company combines local experience with a global knowledge base constantly striving to achieve inspiring and exacting solutions that make a genuine difference to its customers the environment and society as a whole taxpayer acquired c in a taxable stock purchase on date1 the transaction on date2 taxpayer formed e to acquire f percent of the outstanding equity_interest in c pursuant to a merger agreement entered into by a taxpayer e and c on date3 e merged with and into c with c surviving the merger as a result of the merger taxpayer became the owner of all of the outstanding common and preferred shares of c for an aggregate consideration of g subject_to certain adjustments and combined company performance payments and the c shareholders received cash in exchange for their shares of c common and preferred_stock taxpayer did not make a sec_338 election pursuant to an engagement letter dated date4 a engaged h to provide assistance with acquiring an engineering or consulting firm h identified potential targets and assisted a in soliciting interest in the acquisition of such companies under the terms of a subsequent engagement letter between taxpayer and h dated date5 the engagement letter taxpayer was to pay h a i fee contingent upon the closing of a qualified transaction as the engagement letter taxpayer was also required to pay h a non- plr-115383-17 refundable retainer fee of j per month which was creditable against the contingent_fee prior to the closing of the transaction taxpayer paid h a total of k in monthly retainer fees upon the closing of the transaction taxpayer incurred and paid h a contingent_fee of l i contingent_fee less k retainer fees in date5 m a’s tax director had an e-mail exchange with n an attorney with the law firm o regarding the treatment of the contingent_fee paid to h n advised m that taxpayer should be able to deduct percent of the i however n did not advise m to attach an election statement to taxpayer’s timely filed consolidated_income_tax_return for the taxable_year ended date1 as required by sec_4 of revproc_2011_29 furthermore m did not communicate the proposed tax treatment of the contingent_fee to taxpayer or taxpayer’s tax preparer taxpayer engaged p to prepare and provide advice with respect to its form_1120 u s_corporation income_tax return for the taxable_year ended date1 the q tax_return at the time of filing the q tax_return neither taxpayer nor p were aware of the advice provided by n to m regarding the treatment of the contingent_fee taxpayer timely filed its q tax_return on date6 taxpayer capitalized the entire contingent_fee of l and did not attach the safe_harbor election provided in revproc_2011_29 to the q tax_return the omission of the election statement and failure to make the election for success- based fees was discovered on date7 in connection with the preparation of taxpayer’s r tax_return s finance director at c contacted t partner at u about taxpayers us’s tax treatment of the success-based fees in light of the booking of the transaction costs on taxpayer us’s r financial statements s forwarded an email from v tax manager at a in which v recapped the legal advice from n to deduct percent of the success- based fees paid to h and noted that taxpayer appeared to have missed the deduction on its q tax_return s’s email asked for t’s input on the issue t advised that l of the i fee qualified for the safe_harbor election for success-based fees under revproc_2011_29 and that a statement must be attached to the q tax_return to make the election law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an plr-115383-17 amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer plr-115383-17 i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested plr-115383-17 i ii iii iv is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year analysis the taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information provided and representations made by the taxpayer establish that the taxpayer acted reasonably and in good_faith the taxpayer reasonably relied on p a qualified_tax professional to prepare its q tax_return the taxpayer is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time relief is requested the taxpayer did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences rather the taxpayer relied on p to advise it as to any relevant elections which p failed to do with respect to this election the taxpayer is not using hindsight in requesting relief further based on the information provided and representations made by the taxpayer granting an extension will not prejudice the interests of the government the taxpayer will not have a lower tax_liability in the aggregate for all taxable years to which the election applies at this time than the taxpayer would have had if the election had been timely made in addition the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of the ruling granting an extension of time to make a late election plr-115383-17 conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statements as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success- based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives sincerely s ronald j goldstein ronald j goldstein assistant to the branch chief branch office of associate chief_counsel income_tax accounting
